Name: Commission Regulation (EEC) No 2407/86 of 30 July 1986 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder from public stocks for use in feed for animals other than young calves
 Type: Regulation
 Subject Matter: distributive trades;  trade policy;  processed agricultural produce;  agricultural activity
 Date Published: nan

 31 . 7 . 86 Official Journal of the European Communities No L 208/27 COMMISSION REGULATION (EEC) No 2407/86 of 30 July 1986 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder from public stocks for use in feed for animals other than young calves Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 7 (5) thereof, Whereas, pursuant to Commission Regulations (EEC) No 368/77 (3) and (EEC) No 443/77 (4), as last amended by Regulation (EEC) No 906/85 (*), the intervention agencies are to sell condition as powder put into storage before 1 September 1983 ; Whereas, in view of the limited quantities still available which satisfy this condition as to age, and in order that implementation of the measure concerned may continue in the normal way, the abovementioned sales should be extended to skimmed-milk powder put into storage before 1 September 1984 ; Article 1 In Article 1 of Regulation (EEC) No 368/77 and Article 1 of Regulation (EEC) No 443/77, '1 September 1983' is hereby replaced by '1 September 1984'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 119, 8 . 5 . 1986, p. 19 . (3) OJ No L 52, 24. 2 . 1977, p. 19 . (&lt;) OJ No L 58 , 3 . 3 . 1977, p . 16 . h OJ No L 97, 4 . 4 . 1985, p . 27 .